Exhibit 10.30

SECOND AMENDMENT TO CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”), dated as of
October 31, 2007, is among GAINSCO, INC., a Texas corporation (“Borrower”), each
other Obligor, and THE FROST NATIONAL BANK, a national banking association
(“Lender”).

RECITALS:

Borrower and Lender have previously entered into the Credit Agreement dated as
of September 30, 2005 (such agreement, together with all amendments and
restatements, the “Credit Agreement”).

Borrower, MGA Insurance Company, Inc. and Montpelier Re U.S. Holdings Ltd. have
entered into the Stock Purchase Agreement dated as of August 13, 2007, pursuant
to which Borrower will sell to Montpelier Re U.S. Holdings Ltd. all of the
capital stock of GAICA. In connection with such sale, Borrower has requested
amendments to certain provisions of the Credit Agreement to reflect such sale,
the release of the security interest in the capital stock of GAICA and the grant
of a security interest in the capital stock of MGA Insurance Company, Inc.

Lender has agreed to amend the Credit Agreement, subject to the terms of this
Second Amendment.

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE I

Definitions

1.1 Definitions. All capitalized terms not otherwise defined herein have the
same meaning as in the Credit Agreement.

ARTICLE II

Amendments to Credit Agreement

2.1 Amendments to Credit Agreement Section 1.1.

 

  (a) Section 1.1 is amended by adding the following in alphabetical order:

“GAICA Ancillary Agreements” means (a) the Administration Agreement dated as of
October 31, 2007, between GAICA and MGA, (b) the Liability Assumption Agreement
dated as of October 31, 2007, between GAICA and MGA, (c) the 100% Quota Share
Reinsurance Agreement dated as of October 31, 2007, between MGA and GAICA,
(d) the Reinsurance Trust Agreement dated as of October 31, 2007, among MGA,
GAICA and Bank of Oklahoma, N.A., as Trustee, (e) the GAICA Guaranty and



--------------------------------------------------------------------------------

(f) the Transfer and Assignment Agreement dated as of October 31, 2007, between
GAICA and MGA, without giving effect to any amendment to or restatement of any
of such agreements after the date thereof.

“GAICA Guaranty” means the Guaranty Agreement dated as of October 31, 2007, made
by Borrower in favor of GAICA, without giving effect to any amendment to a
restatement thereof after the date thereof.

“GAICA Purchase Agreement” means the Stock Purchase Agreement dated as of
August 13, 2007, among Borrower, MGA, and Montpelier, together with all
amendments and restatements.

“MGA” means MGA Insurance Company, Inc., a Texas insurance corporation.

“Montpelier” means Montpelier Re U.S. Holdings Ltd., a Delaware corporation.

“Sale Date” means the date on which Borrower and MGA convey all capital stock of
GAICA to Montpelier pursuant to the GAICA Purchase Agreement and Borrower and
MGA receive from Montpelier the Purchase Price (as defined in the GAICA Purchase
Agreement).

2.2 Amendment to Section 6.1. Section 6.1 is deleted in its entirety and the
following is substituted in lieu thereof:

6.1 Total Adjusted Capital. (a) Prior to the Sale Date, Borrower shall not
permit Total Adjusted Capital of GAICA to be less than the greater of
(i) $40,000,000 and (ii) the amount required for the Risk-Based Capital Ratio of
GAICA to equal (A) prior to the Reset Date, 275%, or (B) from and after the
Reset Date, 250%, as at the last day of any fiscal quarter of GAICA.

(b) On and after the Sale Date, Borrower shall not permit Total Adjusted Capital
of MGA to be less than the greater of (i) $40,000,000 and (ii) the amount
required for the Risk-Based Capital Ratio of MGA to equal (A) prior to the Reset
Date, 275%, or (B) from and after the Reset Date, 250%, as at the last day of
any fiscal quarter of MGA.

2.3 Amendment to Section 6.5. The text of Section 6.5 is deleted in its entirety
and the following is substituted in lieu thereof:

6.5 Dividends. Borrower shall not declare, pay or otherwise be liable for the
payment of any Dividends.

 

2



--------------------------------------------------------------------------------

2.4 Amendment to Section 6.6. Section 6.6 is amended by adding (a) “(a)” after
“except” and (b) “, and (b) Contingent Obligations of Borrower pursuant to the
GAICA Guaranty and other GAICA Ancillary Agreements” before the period.

2.5 Amendment to Section 6.11. Section 6.11 is amended by deleting “GAICA” and
substituting “MGA” in lieu thereof.

2.6 Amendment to Section 6.18. Section 6.18 is deleted in its entirety and the
following is substituted in lieu thereof:

6.18 Use of Proceeds. Borrower shall not use the proceeds of any Advance Loan
for any purpose other than to provide working capital to Borrower.

2.7 Amendment to Section 8.1. Section 8.1(1) is amended by deleting “(other than
as permitted by Section 6.5).”

2.8 Amendment to Exhibit E. Exhibit E. (Form of Compliance Certificate) is
deleted in its entirety and a new Exhibit E, in the form of Exhibit E hereto, is
substituted in lieu thereof.

ARTICLE III

Waivers

3.1 Waiver of Section 6.9. Section 6.9 prohibits Borrower or any Subsidiary from
making a Disposition of any of its assets, except as permitted by Section 6.9.
Pursuant to the GAICA Purchase Agreement, Borrower will sell all capital stock
of GAICA, which sale is not permitted by Section 6.9.

Subject to the effectiveness of this Second Amendment, Lender waives the
provisions of Section 6.9 with respect to the sale of capital stock of GAICA
pursuant to the GAICA Purchase Agreement (as the GAICA Purchase Agreement exists
on the date of this Second Amendment).

3.2 Waiver of Section 6.15. Section 6.15 prohibits Borrower and any Subsidiary
from engaging in a transaction with their respective Affiliates, except at arm’s
length and in the ordinary course of business. Borrower and MGA have entered
into the GAICA Purchase Agreements and GAICA Ancillary Agreements, which
agreements are not in the ordinary course of business of Borrower or MGA.

Subject to the effectiveness of this Second Amendment, Lender waives the
provisions Section 6.15 with respect to Borrower and MGA entering into and
performing their respective obligations pursuant to the GAICA Purchase Agreement
and GAICA Ancillary Agreements (as such agreements exist on the date of this
Second Amendment).

3.3 General Waiver. Subject to the effectiveness of this Second Amendment and
the occurrence of the transactions described in and subject to the GAICA
Purchase Agreement in accordance with the terms of the GAICA Purchase Agreement
(as the GAICA Purchase Agreement exists on the date of this Second Amendment),
Lender waives any breach of the Credit Agreement resulting from Borrower’s
execution and performance of the GAICA Purchase Agreement.

 

3



--------------------------------------------------------------------------------

ARTICLE IV

Conditions Precedent

4.1 Conditions. This Second Amendment shall be effective upon the satisfaction
of the following conditions precedent:

(a) Documents. Lender shall have received all of the following, each dated
(unless otherwise indicated) the date of this Second Amendment, and the
following shall have occurred, in form and substance satisfactory to Lender:

(i) This Second Amendment executed by Borrower, each other Obligor and Lender.

(ii) A certificate of officers acceptable to Lender of MGA certifying as to
(A) the incumbency of the officers signing such certificate and the Loan
Documents to which it is a party, (B) an original certified copy of its
Certificate of Formation, Articles of Incorporation or Certificate of
Incorporation, as applicable, certified as true, complete and correct by the
appropriate authority of its state of incorporation (certified as of a date
acceptable to Lender), and (C) a copy of its By-Laws, as in effect on the date
of such certificate.

(iii) Searches of the Uniform Commercial Code, Tax lien, Lien and other records
as Lender may require.

(iv) A certificate of an officer acceptable to Lender of Borrower certifying as
to the completeness and correctness of an attached copy of the GAICA Purchase
Agreement and all exhibits and schedules thereto.

(v) In form and substance satisfactory to Lender and Special Counsel, such other
documents, instruments and certificates as Lender may reasonably require.

(b) No Default. No Default or Event of Default shall exist.

(c) Representations and Warranties.

(i) All of the representations and warranties contained in Article VII of the
Credit Agreement, as amended hereby, and in the other Loan Documents shall be
true and correct on and as of the date of this Second Amendment with the same
force and effect as if such representations and warranties had been made on and
as of such date, except to the extent such representations and warranties speak
to a specific date.

(ii) All of the representations and warranties contained in Article VII shall be
true and correct, both before and after giving effect to this Second Amendment.

4.2 Expenses of Lender. As provided in the Credit Agreement, Borrower shall pay
on demand all reasonable costs and expenses incurred by Lender in connection
with the preparation, negotiation, and execution of this Second Amendment and
the other Loan Documents executed pursuant hereto, including without limitation
the reasonable fees and expenses of Lender’s legal counsel.

 

4



--------------------------------------------------------------------------------

ARTICLE V

Conditions Subsequent

5.1 Sale Date Deliveries.

(a) Borrower Deliveries. On the Sale Date, Borrower shall deliver to Lender the
following (in form and substance satisfactory to Lender):

(i) The duly executed and completed (A) First Amendment to the Pledge Agreement
of Borrower, dated as of the Sale Date, granting to Lender a first priority Lien
in the Collateral set forth therein, together with stock certificates evidencing
all of the equity interest of MGA (which certificates shall not contain any
restriction on transfer or similar legend unacceptable to Lender), (B) undated,
blank stock powers executed by Borrower (with signatures guaranteed as required
by Lender), and (C) confirmations of all Liens in all equity interest of MGA.

(ii) Evidence that all restrictions on transfer of any interest in any equity of
MGA contained in any organization, governance, voting rights, warrant, option or
similar agreement related to MGA are waived or modified in form and substance
satisfactory to Lender.

(b) Lender Deliveries. On the Sale Date and after Lender’s receipt of the
documents described in Section 5.1(b), Lender shall deliver to Borrower (or, if
instructed in writing by Borrower, to Montpelier) each of the stock certificates
and stock powers described on Schedule 1 (the receipt of which shall be
acknowledged by Borrower) and shall transmit for filing a UCC financing
statement amendment in the form of Exhibit F.

5.2 GAICA Purchase Agreement. Not later than three Business Days after the Sale
Date, Borrower shall deliver to Lender (a) copies of the executed GAIC Ancillary
Agreements, certified by an officer of Borrower to be complete and current,
(b) a calculation of the Purchase Price (as defined in the GAIC Purchase
Agreement) actually received by Borrower, and (c) evidence satisfactory to
Lender that such Purchase Price has been contributed to paid-in surplus of MGA.

5.3 Purchase Price Adjustment. Borrower shall deliver to Lender (at the same
time as delivered to Montpelier) notice of the determination of Final Fair
Market Value (as defined in the GAICA Purchase Agreement), together with a
calculation of the amount to be paid by or to Borrower pursuant to
Section 2.5(b) of the GAICA Purchase Agreement. Borrower shall deliver to Lender
a copy of any Dispute Notice (as defined in the GAICA Purchase Agreement), not
later than three Business Days after Borrower’s receipt of such Dispute Notice.

ARTICLE VI

Ratification

6.1 Ratification. The terms and provisions set forth in this Second Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Credit Agreement and

 

5



--------------------------------------------------------------------------------

except as expressly modified and superseded by this Second Amendment, the terms
and provisions of the Credit Agreement and the other Loan Documents are ratified
and confirmed and shall continue in full force and effect. Each Obligor agrees
that the Credit Agreement, as amended hereby, and the other Loan Documents to
which it is a party or subject shall continue to be legal, valid, binding and
enforceable in accordance with their respective terms.

ARTICLE VII

Representations and Warranties

7.1 Representations and Warranties. Each Obligor hereby represents and warrants
to Lender that (a) the execution, delivery and performance of this Second
Amendment and any and all other Loan Documents executed and/or delivered in
connection herewith have been authorized by all requisite action on the part of
such Obligor and will not violate any organizational document of such Obligor,
(b) the representations and warranties contained in the Credit Agreement, as
amended hereby, and each other Loan Document are true and correct on and as of
the date hereof as though made on and as of the date hereof, except to the
extent such representations and warranties speak to a specific date, (c) no
Default or Event of Default exists, and (d) such Obligor is in full compliance
with all covenants and agreements contained in the Credit Agreement, as amended
hereby, and the other Loan Documents to which it is a party or it or its
property is subject.

ARTICLE VIII

Miscellaneous

8.1 Reference to Credit Agreement. Each of the Loan Documents, including the
Credit Agreement and any and all other agreements, documents, or instruments now
or hereafter executed and delivered pursuant to the terms hereof or pursuant to
the terms of the Credit Agreement as amended hereby, are hereby amended so that
any reference in such Loan Documents to the Credit Agreement shall mean a
reference to the Credit Agreement as amended hereby.

8.2 Severability. The provisions of this Second Amendment are intended to be
severable. If for any reason any provision of this Second Amendment shall be
held invalid or unenforceable in whole or in part in any jurisdiction, such
provision shall, as to such jurisdiction, be ineffective to the extent of such
invalidity or unenforceability without in any manner affecting the validity or
enforceability thereof in any other jurisdiction or the remaining provisions
hereof in any jurisdiction.

8.3 Counterparts. This Second Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument, and any party hereto may execute this Second Amendment by signing
any such counterpart.

8.4 INTEGRATION. THIS SECOND AMENDMENT, TOGETHER WITH THE OTHER LOAN DOCUMENTS,
REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES HERETO. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

6



--------------------------------------------------------------------------------

8.5 GOVERNING LAW. THIS SECOND AMENDMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF TEXAS AND
FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.

 

7



--------------------------------------------------------------------------------

Executed as of the date first written above.

BORROWER:

 

GAINSCO, INC. By:   /s/ Glenn W. Anderson   Glenn W. Anderson   President

 

OTHER OBLIGORS: NATIONAL SPECIALTY LINES, INC. By:   /s/ Glenn W. Anderson  
Glenn W. Anderson   President

Signature Page to Second Amendment to Credit Agreement (Gainsco)



--------------------------------------------------------------------------------

LENDER:     THE FROST NATIONAL BANK       By:   /s/ Stephen S. Martin      
Print Name:   Stephen S. Martin       Print Title:   Senior Vice President